DETAILED ACTION
This action is responsive to the request for examination containing pending claims, 1-5, 7-13, 15-20, received 06 December 2021. Claims 1-5, 7-13, 15-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record fails to teach neither singly nor in combination, the claimed limitations of “receiving a plurality of snapshots for use by the application client, each snapshot of the plurality of snapshots including data describing a plurality of digital assets, the data being gathered at a moment of time; ….locating source data associated with the requested digital asset, the source data describing the digital asset, wherein the locating of the source data includes searching the servers for a snapshot that includes the digital asset and wherein the request may contain a reference to the snapshot; transforming the source data in substantially real-time, the transforming including modifying the source data into a data format consistent with the data format specified in the request” as stated in claims 1, 9 and 17. These limitations in conjunction with other limitations in the independent claims are not specifically disclosed or remotely suggested in the prior art of record. The closest prior art of record Revur et al (US 9218252 B1, hereafter Revur) teaches receiving a plurality of snapshots for use by the client application, storing the plurality of snapshots in a plurality of memories on a plurality of servers of the one or more servers. However, Revur does not explicitly teach each snapshot of the plurality of snapshots including data describing a plurality of digital assets, the data being gathered at a moment of time;  locating source .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446